Mr. Justice Wole
delivered the opinion of the court.
In the first-entitled case the plaintiffs appeal from an order refusing to allow them to prosecute the appeal m forma pauperis. The court heard the motion and evidence was presented thereon. None of this evidence has been certified up to ns and therefore the appeal must be dismissed.
In the second case the court granted an extension of time for the stenographer to prepare the transcript of the evidence, the term fixed being in the following words: “30 days from the date in which the Supreme Court of Puerto Rico renders judgment in the appeal taken from the decision of this court denying the right to litigate in forma pauperis The appellees cite jurisprudence to the effect that the term was too indefinite. Not without some doubt we are inclined to believe that the term is a definite one and we shall give the appellants the benefit of the doubt and deny the motion to dismiss.